Title: To Thomas Jefferson from Alexander Donald, 5 January 1793
From: Donald, Alexander
To: Jefferson, Thomas



Dear Sir
London 5th. January 1793

This day I have recieved your much esteemed favour of the 11th. Novemr. I am sorry that you should think it necessary to offer any apology for commanding my services. I will only say once for all, that the oftner you do so, the more you will oblige me. The window sashes will be ordered tomorrow and sent to Virginia the ensueing Spring if possible.
I will immediately apply to some of my Friends in Scotland to procure you if possible a good stone mason. There are plenty of them in that Country, but it is growing so rich that Fine Houses cannot be so fast built as they are wanted, nothing can induce a good workman therefore to leave his Country but some tempting offer. I wish you had given me some Idea of the wages you was willing to give. I shall be able to write you more fully on this subject by next Packet.
Great Preparations are making here for War. I still hope that such an event will not take place. I am very confident that our Ministry will do every thing in their power consistent with the honor and dignity of the Nation to avoid it, but it is impossible to reason on the measures which the National Convention of France may think proper to adopt. I hope however they will provoke this Country to go to war. I have frequently been asked what part America would take in case of such an event. I have always said, that I am positive She will not take any part in it if she can possibly avoid it. She knows her own Interest better. I wish you most truely, the Compliments of the Season, & I remain with great consideration Dear Sir Your mo: obt. humb. St.

A Donald

